t c summary opinion united_states tax_court james peters petitioner v commissioner of internal revenue respondent docket no 17514-03s filed date james peters pro_se laura a mckenna for respondent powell special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax the issues are whether a dollar_figure distribution to petitioner from an individual_retirement_account ira was includable in his gross_income and is subject_to the 10-percent additional tax imposed by sec_72 at the time the petition was filed petitioner was a resident of deerfield beach florida background petitioner was employed by preferred respiratory from through the company created an ira for his benefit and it was administered by sterling trust company sterling trust the ira had three assets a cash balance an oppenheimerfunds investment and a participant’s note in a retail shopping center project called allen’s creek during the year at issue these assets were valued at dollar_figure dollar_figure and dollar_figure respectively the allen’s creek project was managed by bsb management group inc which was owned by bruce butler mr butler petitioner was the only named beneficiary of the ira in a letter dated date sterling trust notified petitioner of its intention to resign as trustee of his ira on date because it was no longer feasible to administer accounts holding investments affiliated with mr butler in the transcript this entity is referred to as ellen’s creek but all documents refer to this as allen’s creek petitioner was informed that if he wanted sterling trust to transfer the assets and cash directly into another ira he would have to forward to them the appropriate forms of a successor trustee before date sterling trust explained that a direct transfer of the ira’s assets and cash to another ira account on or before date would not be reported to the internal_revenue_service sterling trust further explained that if petitioner did not initiate a direct transfer into a successor ira they would be forced to distribute the assets to him directly resulting in a reportable taxable_event that would subject him to a premature penalty if he did not then transfer the assets and cash into another ira within days of the distribution petitioner also received a letter regarding sterling trust’s resignation as trustee from mr butler mr butler suggested jw genesis securities inc genesis as a successor trustee and told petitioner to contact him for the appropriate forms petitioner did not contact sterling trust before their resignation as his ira trustee on date sterling trust distributed all of the assets in the ira directly to petitioner ownership of the oppenheimerfunds investment and the allen’s creek note was transferred to petitioner and sterling trust issued petitioner a check for the cash balance petitioner eventually cashed out the oppenheimerfunds investment and used the money along with the ira cash balance for personal expenses mr butler filed for bankruptcy in and petitioner is currently pursuing a claim for the recovery_of his allen’s creek investment as one of mr butler’s creditors petitioner does not dispute his ownership of the allen’s creek note prior to trial petitioner agreed and stipulated that he received and failed to roll over the distributed assets valued at dollar_figure and dollar_figure representing the cash balance and the oppenheimerfunds investment respectively petitioner disputes the inclusion of the value of his allen’s creek note in income and the imposition of the 10-percent additional tax tax treatment on distributions discussion sec_408 provides that any amount_paid or distributed out of an ira shall be included in gross_income by the distributee in the manner provided under sec_72 sec_408 provides that sec_408 will not apply if the entire amount received from an ira distribution to the individual for whose benefit the account is maintained is rolled over into another ira for the benefit of such individual no later than days after the receipt of the distribution apparently petitioner also invested in another real_estate project with mr butler this investment was not an asset of petitioner’s sterling trust ira under sec_408 petitioner had until date to effectuate a tax-free_rollover of the entire amount he received from the distribution of date even though petitioner agrees that he received and failed to roll over the cash balance and oppenheimerfunds investment he asserts that he did roll over the allen’s creek note or at least that he attempted to he testified that he signed papers with mr butler authorizing a rollover into an ira administered by genesis unfortunately petitioner presented nothing other than his own testimony which is most unclear that any rollover occurred on or before date as no ira for petitioner’s benefit with genesis appears to exist the 60-day exception to sec_408 cannot apply to this distribution petitioner further alleges that his allen’s creek note was misappropriated by mr butler an alleged misappropriation of funds still does not qualify as a tax-free_rollover and there is no exception or waiver of the 60-day rollover time period in cases of fraud or embezzlement accordingly as provided by sec_408 the entire dollar_figure of the date ira distribution which includes the allen’s creek note is includable in petitioner’s gross_income under sec_72 petitioner has not disputed the fair_market_value of the allen’s creek note at the time of the distribution of the note from the ira it would appear that if there was a theft the theft occurred after the distribution 10-percent additional tax on early distributions sec_72 imposes an additional 10-percent tax on that portion of a distribution from a qualified_retirement_plan that is includable in the taxpayer’s gross_income the percent additional tax does not apply to certain distributions as set forth in sec_72 generally these exceptions include distributions made on or after the date the employee reaches the age of sec_72 made to a beneficiary on or after the death of the employee sec_72 and when attributable to a disability of the employee sec_72 petitioner does not argue that any of the statutory exceptions under sec_72 apply to his situation and indeed none of them do instead he is seeking relief on the grounds that because the distribution from his ira did not cash- out his allen’s creek investment he should not be subject_to the 10-percent additional tax he testified that he is having financial problems needs the immediate use of the money he invested in the allen’s creek project and that if he had received this amount as a cash distribution he would not object to paying the tax owed however unfortunate petitioner’s situation may be there is no exception under sec_72 for financial hardship this principle has been applied consistently in cases dealing with premature ira_distributions see 111_tc_250 gallagher v commissioner tcmemo_2001_ deal v commissioner tcmemo_1999_352 pulliam v commissioner tcmemo_1996_354 furthermore there is no exception regarding in-kind distributions of ira assets and this court has repeatedly ruled that it is bound by the list of statutory exceptions enumerated in sec_72 see eg arnold v commissioner supra pincite 110_tc_1 101_tc_215 as the legislative_history of sec_408 the predecessor to sec_72 explains the purpose of the percent additional tax was to discourage early distributions from retirement plans because premature distributions frustrate the intention of saving for retirement s rept pincite c b supp petitioner is therefore subject_to the 10-percent additional tax under sec_72 on the entire amount of the ira distribution reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
